Citation Nr: 0533216	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  04-04 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In September 2005, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is part of the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The medical records in the veteran's claims file are 
incomplete.  The veteran's hepatology lab summary from the VA 
Medical Center (VAMC) in Tampa indicates that samples were 
collected from the veteran as early as June 1998.  The VAMC 
records in the claims folder begin in September 2001.  The RO 
needs to obtain the all of the veteran's medical records from 
the VAMC in Tampa.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; 
see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).  

Additionally, the veteran stated that he had surgery and a 
blood transfusion in 1996.  The veteran did not identify 
where he had the transfusion.  The RO needs to ask the 
veteran to authorize the release of the records that pertain 
to his surgery and blood transfusion, or to submit them 
himself.  

Lastly, part of VA's duty to assist the veteran includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).  In this case, an 
April 2003 outpatient record provided an opinion that was 
unclear.  The doctor who treated the veteran wrote an opinion 
that suggests a possible etiology of the veteran's hepatitis 
C.  The doctor stated, "[e]tiology is felt to be the air gun 
vaccination in the service."  It is unclear whether this is 
the doctor's own medical opinion or if he is repeating the 
veteran's opinion as to the etiology of his disability.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Therefore, the 
opinion is insufficient to award service connection, but 
sufficient to trigger VA's duty to provide a medical 
examination and nexus opinion under 38 U.S.C.A. § 510A(d).  

This appeal is REMANDED to the RO via the AMC for the 
following actions:

1.  The RO should secure the veteran's 
complete medical records from the VAMC in 
Tampa.

2.  After securing any necessary 
information and releases from the 
veteran, the RO should attempt to secure 
records from the veteran's 1996 surgery 
and blood transfusion.  

3.  The RO should arrange for the veteran 
to have a VA medical examination.  It is 
essential that the veteran's claims 
folder be made available for the doctor 
to review.  The examiner is requested to 
give an opinion as to whether, based upon 
examination findings, review of the 
evidence of record in the claims folder, 
and medical principles, it is as least as 
likely as not that the veteran's 
hepatitis C is related to service from 
August 1969 to August 1971.  The opinion 
should include a discussion of the 
evidence relied upon for the conclusion, 
as well as a complete rationale.  

4.  The RO should then readjudicate the 
issues on appeal.  If the disposition is 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on his claim.  The veteran should be 
given an opportunity to respond to the 
SSOC.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

